                                          Case 4:20-cv-04186-KAW Document 40 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATIONAL COMMUNITY                                Case No. 4:20-cv-04186-KAW
                                         REINVESTMENT COALITION, et al.,
                                   8                                                       ORDER REQUIRING
                                                        Plaintiffs,                        SUPPLEMENTAL BRIEFING; ORDER
                                   9                                                       CONTINUING HEARING ON MOTION
                                                 v.
                                  10                                                       Re: Dkt. Nos. 25, 38
                                         OFFICE OF THE COMPTROLLER OF
                                  11     THE CURRENCY, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On August 31, 2020, Defendants filed a motion to dismiss. (Dkt. No. 25.) That motion is

                                  15   fully briefed. On December 9, 2020, Defendants filed a notice of proposed rulemaking pertaining

                                  16   to the Community Reinvestment Act, which is at issue in the pending motion, and attached 12

                                  17   pages from the Federal Register concerning the proposed rule changes. (Dkt. No. 38.)

                                  18          It is not clearly apparent how the proposed changes affect the instant motion. Defendant

                                  19   shall file a supplemental brief by December 28, 2020, explaining how the proposed rulemaking

                                  20   impacts the pending motion, if at all. Plaintiff shall file a response by January 4, 2021. The

                                  21   briefs shall not exceed five pages.

                                  22          Additionally, the hearing on the pending motion to dismiss set for December 17, 2020 is

                                  23   continued to January 21, 2021.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 16, 2020
                                                                                            __________________________________
                                  26                                                        KANDIS A. WESTMORE
                                  27                                                        United States Magistrate Judge

                                  28
